DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "the first vertical movement rate” and “the second vertical movement rate" in lines 1 and 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102

Claims 1, 4, 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigert et al 6,499,862.
Regarding Claims 1 and 19, Weigert et al shows in Figures 4a-c, a light source 4, a light redirection element 6 and a movement mechanism coupled to the light source 4 and the light redirection element 6 configured to move the light source 4 and the light redirection element 6 stepwise between two positions, a first orientation in which the light redirection element is positioned apart from the light source 4 such that light from the light source 4 is emitted in a first emission direction (see Fig. 4c) and a second orientation in which the light redirection element is positioned near the light source such that light emitted by the light source 4 is emitted in a second emission direction (see Fig. 4b) (see col. 8, beginning at line 54, guide rail 7 can move the redirecting element 6 and slide mechanism 3 moves the light source 4, discussed in col. 9, line 18).
Regarding Claim 4, Weigert et al discloses the movement mechanism is further configured to move the light source 4 and redirection element 6 in a stepwise fashion (see col. 8, line 65).
Regarding Claim 9, Weigert et al discloses the light redirecting element 6 is a lens (see col. 5, line 25).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al 10,941,927.

	Regarding Claim 1, Yang et al shows in Figure 6, a lighting system comprising a light source 20, a light redirection element 50, a movement mechanism 60 coupled to the light source 20 and the light redirection element 50, the movement mechanism 60 configured to move the light source and the redirection element 50 between a first orientation in which the light redirection element is positioned apart from the light source 20 such that light is emitted in a first emission direction and a second orientation in which the light redirection element is positioned near the light source such that the emitted light is emitted in a second emission direction (see col. 6, line 22 and see Fig. 9). To provide for movement of the redirecting element is considered a matter of design choice as Yang et al provides for a varying height of the assembly.  In addition, the claim language is not specific enough in the limitations to indicate for how each of the light source and redirecting element are configured for movement and as shown Yang varies the positioning between the light source 20 and redirection element 510. 
	Regarding Claim 3, as shown in Figure 6, Yang et al shows the first orientation is a top lighting orientation and the second orientation is an interlighting orientation.
	Regarding Claim 8, Yang et al discloses the light source is an LED (see list of elements in col. 3).
	Regarding Claim 9, Yang et al discloses the redirection element 50 is a reflector.
	Regarding Claim 10, Yang et al shows in Figure 7, wherein the first emission direction is directed substantially to a top surface of an object.
	Regarding Claim 11, Yang et al shows in Figure 2, an emission direction can be to a lateral surface of an object.

Claims 2, 3, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weigert et al 6,499,862.
	Regarding Claims 2 and 3, Weigert discloses the orientation of the lamp 4 can be varied.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Weigert et al to provide for vertical movement of the lighting system and top lighting/interlighting (see col. 9, line 55).
	Regarding Claim 7, Weigert et al fails to disclose the movement rate of each element.  In the absence of any unobvious or unexpected results the rate of movement for the light source and redirection element is considered a matter of design choice.
	Regarding Claims 10 and 11, Weigert et al discloses the orientation of light source can be varied and as the lighting system provides spot lighting and flood lighting it would have been obvious to one of ordinary skill in the art to position the lighting system so that lighting is provided to a top surface or lateral surface an object (see discussion, col. 3, line 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weigert et al 6,499,862 in view of Sooferian 2015/0070889.
	Regarding Claim 8, Weigert et al fails to disclose the light source is an LED.  Sooferian teaches that it is known in the art to use an LED in a lighting system with a movable light source and redirecting element (see para. 0021).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Weigert et al to use an LED as the light source in the same manner as taught by Sooferian to provide brighter light emission and a more energy efficient light source.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 and 6 are considered to set forth allowable subject matter because Claim 5 sets forth the movement mechanism comprises a motor, a shaft coupled to the motor, a first wheel coupled to the shaft, the first wheel further coupled to the light source; and a second wheel coupled to the shaft, the second wheel further coupled to the light redirection element.  This combination of limitations was not shown or suggested by the prior art.

Claims 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 12-18 are allowable over the prior art because Claim 12 sets forth a method comprising; simultaneously or stepwise moving, by a movement mechanism, a light source at a first vertical movement rate and a light redirection element at a second vertical movement rate, the movement mechanism being separately coupled to the light source and the light redirection element; positioning, at a first time, the light source at a first vertical position and the light redirection element at a first vertical distance from the light source to direct light from the light source to an object at a first emission direction; positioning at second time, the light source at a second vertical position and the light redirection element at a second vertical distance from the light source to direct light from the light source to the object at a second emission direction using the light redirection element.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875